department of the treasury internal_revenue_service commerce street ms dal dallas tx uil date date a date adearess addrees person to contact id contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court september 20xx tax_exempt_and_government_entities_division release number release date legend org organization n one ame address certified mail dear ‘ this is a fina adverse determination_letter revoking the exempt status of org under sec_501 as an organization described in sec_50 c of the internal_revenue_code our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers regardless of the buyers’ income level or need to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions the payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 c in addition you have failed to meet the requirements of internal_revenue_code sec_501 c and sec_1 c -1 d ii based upon these reasons we are revoking your exempt status under sec_501 a as an organization described in sec_501 effective october 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending september 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second st n w washington d c the last day for filing a petition for declaratory_judgment is september 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations eran 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20x x09 org legend org organization name state company city city issue president president xx date xyz address address website website coo-1 whether org operated exclusively for exempt purposes within meaning of sec_501 facts org hereinafter org is a xyz not-for-profit corporation incorporated on may 19xx president is org’s registered agent and president org’s address is address city xyz on december 20xx org applied for recognition as a tax-exempt_organization under sec_501 on march 20xx based on the information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application org was recognized as a tax-exempt_organization as described in sec_501 since 20xx org has operated a down payment assistance dpa program by providing funds to home buyers for down payment or closing costs and collecting the same amount plus additional fees from the home sellers org also advised that sellers may claim charitable deductions on their federal_income_tax returns for the amounts they paid to org as more fully described below org provided funds to anyone who qualified for a mortgage whether first time homebuyers or not without any income or asset limitations and without ensuring homebuyer’s affordability of the purchased home org relied exclusively on the contributions from sellers to fund its remittances to homebuyers and charged market rate fees for its services which essentially involved facilitation of real_estate transactions since 20xx the operation of the dpa program was the organization’s primary activity application_for recognition of tax-exempt status form_1023 was filed by org with the irs to apply for recognition of tax-exempt status on december 20xx org submitted schedule ii-1 articles and operational information with form_1023 in which it outlines its two objectives objective number one avoiding exorbitant interest rates and predatory lending is explained as follows generally there are two reasons why individuals borrow money at exorbitant interest rates for the purchase of a home first they have a poor credit history and are unable to obtain financing through conventional lenders second although they have a reasonable credit history they are unable to save enough money to serve as a down payment because they are paying too much rent and other necessary expenses the project’s goal primarily is to assist those individuals who fall into this second category and to provide some assistance to those who fall into the first category by reasons beyond their control form 886-a cev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service explanation of items oer 886a name of taxpayer org schedule no or exhibit year period ended 20x x09 traditional lenders even those offering loans pursuant to fha guidelines generally require a down payment of at least three percent of the home’s purchase_price individuals who do not have sufficient reserves to make a down payment often seek to finance the entire purchase_price of their homes these types of loans generally offered only by finance companies whose loans feature extremely high interest rates that the borrower either because of lack of education or because of a desperate desire to obtain safe affordable housing accepts the high interest rate in turn causes the borrower to have to make payments each month that far exceed that which those who have a down payment must pay this creates a situation in which the slightest unexpected financial hardship causes the borrower to default on the loan thus perpetuating a cycle of despair and financial hardship that reaches beyond individual calamity and destroys the communities that constitute our society this occurs primarily because the borrower made no down payment and has no equity in the home as such the borrower has to make higher payments each month which prohibits the borrower from developing adequate savings also when unexpected trouble arises the borrower cannot refinance or obtain a home equity loan because no equity exists it is the project’s intent to assist individuals in avoiding these harmful and sometimes unlawful schemes the attachment also specifically describes the objectives of its down payment assistance program as follows the project firmly believes that quality and affordable housing is essential to the development of strong communities and recognizes that the lack of funds sufficient to serve as a down payment inhibits community development the federal government through various agencies including the department of housing and urban development has expressly recognized these beliefs and has adopted numerous programs to assist america’s citizens including home loan programs through the federal housing administration and the veteran’s administration to provide additional assistance the project has developed a program to make funds for down payments available to qualified participants which shall primarily include low-income and very low-income individuals the project will give an amount sufficient to serve as a down payment to qualified participants to be qualified a participant must otherwise qualify for an fha va or conventional loan the project will cause its activities to comply with the internal_revenue_service revproc_96_32 and the project has signed a declaration of compliance with revproc_96_32 which is attached hereto regarding fundraising and contributions the application states the following the project will raise money for its programs by soliciting contributions from community organizations and charitable organizations requesting contributions from individuals selling form 886-a crev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - intemmal revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx09 homes to participants in the project’s homebuyer assistance program and conducting fundraising drives the project anticipates that many sellers may contribute to the project’s charitable purposes but no seller will be required to contribute in order for a participant to receive down payment assistance federal returns org filed forms for fiscal years ended september 20xx 20xx 20xx and 20xx it did not file forms 990-t the return for the year under examination fiscal_year 20xx ending september 20xx was filed on april 20xx org also filed form sec_941 w-2 and 1099-misc in fiscal_year 20xx org’s reported its activities as operation of dpa program as described in more detail below and making charitable_contributions on form_990 part iii org reported program service accomplishments with their related expenses as follows assist home buyers with down payments in order to purchase personal_residence dollar_figure charitable_contributions to entities related to purpose of the org dollar_figure in fiscal_year 20xx org reported receiving dollar_figure as gross revenue from amounts paid to it by sellers participating in org’s dpa program org reported the seller’s payments as direct public support org also reported that it distributed dollar_figure to homebuyers for use as down payment or closing costs 20xx org had total unrestricted net assets of dollar_figure on form_990 part iv line org reported that as of september operation of org’s down payment assistance program org through its website flyers and other methods advertised its dpa program to builders lenders loan officers mortgage brokers real_estate agents buyers and sellers many of the participants in org’s dpa program utilize federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may only receive gifts to use for the down payment from a relative employer labor_union charitable_organization close friend governmental agency or public entity the rules do not permit the seller to lend or give money to the buyer for the down payment through org’s dpa program homebuyers receive a gift of the funds for the down payment or closing costs towards purchase of a participating home during the year under examination the down payment gifts were generally between and of the property’s stated sales_price to enroll a house into the dpa program org requires sellers to agree to pay to org an amount equal to the down payment gift that the buyer received under org’s dpa program and an additional fee of dollar_figure or of the home’s purchase_price the payment of gift and the fee are contingent upon the sale of a home through the org dpa program form 886-arev department of the treasury - internal_revenue_service page -3- department of the ‘treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx09 org org provides forms and instructions to be used for the dpa program its website contains the participating home enrollment form which is completed by the seller and buyer if known at the time the form includes the following statement the seller agrees to contribute to the org an amount of dollar_figure on the enrolled home mentioned above for this the org agrees to enroll the home in its down payment assistance gift funds program the seller understands that this fee is not to be used as gift funds closing costs etc on the purchase of this home and understands that the gift funds are derived from a pre-existing pool of funds from the org the seller also understands that this fee is only due and payable if the enrolled home is purchased by a homebuyer who utilizes gift funds from the org this donation is only due at the time of closing the buyer and seller must also complete and sign a gift funds availability form this form must be attached to the sales contract and includes the following statement seller agrees to make a donation to the org in amount equal to the gift amount which will be no more then of the contract sales_price on the subject property mentioned in the purchase agreement the actual gift amount is _ of the sales_price this amount is dollar_figure dollar_figure this amount is dollar_figure this amount is received by the org for assisting the buyer in identifying pre-qualifying and educating the public on homeownership and is deposited into a pool of funds to be used to help others in the same manner you are also agreeing to make a contribution to the foundation in the amount of although the forms explicitly state that the down payment gift to a buyer comes from preexisting org funds or pool of funds org does not have any such fund or endowment org dpa program is funded exclusively on ongoing basis with the funds collected from the participating home sellers in the form of a mandatory gift that is equivalent to the amount granted to the homebuyer and a processing fee other than payments from sellers and related fees that are contingent upon the home’s sale org does not have any other source of funds and it carries out no fundraising activities thus in fact the actual source of the down payment assistance is the seller’s payment in essence these transactions result in a circular flow of the money the sellers make payments to org org provides the funds to the buyers and in the process makes a profit from the fees it collects despite the representations in its application_for exemption org does not have any income limitations for participation in its dpa program and it does not screen applicants for down payment assistance based on need race location of the home or status as the first_time_homebuyer the records provided by org do not give any indication that org screened applicants on these criteria rather org’s dpa program provided gifts to any homebuyers who qualified for a loan its lender guidelines posted on its website state no income asset or citizenship requirements form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx09 org org’s lender guidelines indicate that anyone could qualify for org’s down payment assistance program for example under the borrower eligibility requirements sec_4 the guidelines state the following the org’s main goal is to help first time homebuyers however families moving into larger homes due to family growth or improved financial situations where the gift can be used to keep from depleting savings and or 401k are also a priority the guidelines specifically state in sec_4 household annual income limitations there is no income limitation on this program in fiscal_year 20xx org brokered approximately dpa transactions most home sales were in the dollar_figure to dollar_figure price range org also encouraged participation in its dpa program by advising sellers may claim charitable deductions on their federal_income_tax returns for amounts they pay to org on its website and in other promotional materials org characterized sellers’ payments to org as gifts donations and contributions a flyer published and distributed by org stated the gift is tax deductible for the seller org’s lender guidelines also states gift fund and fee is tax deductible on its contract with each seller org also labeled the seller’s payment to org as a gift these contracts obligate the seller in consideration for participating in org’s program to pay org an amount equal to the amount of the dpa received by the buyer the contract which was required to be signed by each participating seller states in part the seller also understands that this fee is only due and payable if the enrolled home is purchased by a homebuyer who utilizes gift funds from the org this donation is only due at the time of closing law argument sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence ofa single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20x x09 sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v united_states cl_ct aff'd 846_f2d_78 fed cir unpublished table decision the court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite form 886-a crev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx09 in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in anon-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether form 886-a rev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service explanation of items ono 886a name of taxpayer org schedule no or exhibit year period ended 20xx09 the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income form 886-a crev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended 20xx09 explanation of items org families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revenue_ruling 2006_21_cb_915 in part discusses whether down payment assistance organizations described in situations operate exclusively for charitable purposes those described in situation sec_1 and are relevant to this discussion the organization described in situation makes assistance available to low-income families to purchase decent and safe homes throughout the metropolitan area in which it is located individuals are eligible to participate if they are low-income and have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization is situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grantmaking staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation relieves the poor and distressed requires a home inspection to ensure that the house is habitable conducts educational seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 the organization described in situation of revrul_2006_27 is like that described in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization form 886-a rev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx09 because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments from home sellers and real_estate related businesses that stand to benefit from the transactions to finance the program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of a business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 form 886-arev department of the treasury - internal_revenue_service page -10- orm 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx09 promoting improper charitable_contribution deductions sec_170 of the code allows as a deduction subject_to certain limitations and restrictions any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 of the code defines a charitable_contribution as a contribution or gift to or for_the_use_of an entity described in one of the paragraphs of sec_170 sec_170 describes certain entities organized and operated exclusively for religious charitable scientific literary or educational_purposes generally to be deductible as a charitable_contribution under sec_170 of the code a transfer to a charitable_organization must be a contribution or gift a charitable_contribution is a transfer of money or property without receipt of adequate_consideration made with charitable intent 477_us_105 a payment generally cannot be a charitable_contribution if the payor expects a substantial benefit in return american bar endowment pincite see also 449_f2d_413 ct_cl substantial benefits are those that are greater than those that inure to the general_public from transfers for charitable purposes which benefits are merely incidental to the transfer singer pincite sec_102 of the code provides that the value of property acquired by gift is excluded from gross_income a gift proceeds from a ‘detached and disinterested generosity ’ affection respect admiration charity or like impulses 363_us_278 payments that proceed from the constraining force of any moral or legal duty or from ‘the incentive of anticipated benefit’ of an economic nature are not gifts duberstein u s pincite thus payments attendant to ordinary business or commercial transactions or that proceed primarily from the moral or legal obligations attendant to such transactions are not gifts ‘out of organizations that promote tax_avoidance schemes do not qualify for exemption under sec_501 as organizations described in sec_501 see church of world peace inc v commissioner t c memo aff'd u s app lexis cir in church of world peace the church used its tax-exempt status to create a circular tax-avoidance scheme individuals made tax-deductible charitable donations to the church the church then returned the money to the individuals in the form of tax-free housing allowances and also reimbursed the individuals for church expenses that were in fact unrelated to church operations the church emphasized tax_advice in connection with this tax-avoidance scheme the tax_court held and the tenth circuit affirmed that the church did not comply with the requirements of sec_501 because by promoting a circular flow of funds from donors to the church and back to the donors and facilitating improper charitable_contribution deductions the church did not operate exclusively for exempt purposes enumerated in sec_501 form 886-a rev department of the treasury - internal_revenue_service page -11- oom 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx09 org effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 2003_1_cb_123 dollar_figure cross-referencing dollar_figure et seq an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 i1 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq analysis org does not operate exclusively for exempt purposes as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable_class and is an unrelated_trade_or_business designed to maximize profits and other commercial purposes charitable purposes include relief of the poor and distressed see sec_1 c - d of the regulations org does not operate its dpa program in a manner that primary addresses the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low-income persons org did not screen applicants for down payment assistance based on income org’s records do not include data on the buyers’ incomes instead the program is open to anyone without any income limitations who otherwise qualifies for a mortgage despite the representations in its application_for exemption in fact org does not have any limitations for participation in its dpa program org dpa program is not limited to the first time homebuyers and it is not limited to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code form 886-a rev department of the treasury - internal_revenue_service page -12- foun 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx09 org only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org dpa program was directed to exclusively low-income individuals or disadvantaged communities org’s total reliance for financing of its dpa activities on home sellers demonstrates that like the organization described in situation of revrul_2006_27 and in easter house org dpa program is operated for the substantial purpose of benefiting private parties who fund its operations like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in org’s dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in org’s dpa program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in org’s dpa program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that org’s dpa program provides substantial private benefit to the various parties in each home sale transaction including homebuyers house sellers homebuilders real_estate and mortgage professionals the manner in which org operated its dpa program shows that the private benefit to the various participants in org’s activities was the intended outcome of org’s operations rather than a mere incident of such operations to finance its down payment assistance activities org relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates like the organization described in situation of revrul_2006_27 org neither solicits nor receives funds from other sources before providing down payment assistance org’s staff takes into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested org requires the home seller to reimburse it dollar-for-dollar plus an administrative fee of several hundred dollars per home sale for the amount of funds expended to provide down payment assistance on the seller’s home org secures an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions take place unless org is assured that the amount of the down payment plus the fee is paid or will be paid_by the seller upon closing org’s instructions to title and escrow companies provide that at the close of escrow the seller’s payment along with any org fees must be sent to org within hours org’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is form 886-acrev department of the treasury - internal_revenue_service page -13- oun 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx09 not a mere accident but rather an intended outcome of org’s operations in this respect org is like the organization considered in easter house which provided health care to indigent pregnant women only when a family willing to adopt a woman’s child sponsored the care financially org’s promotional materials show that org operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which org operated its dpa program shows that org was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect org’s operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c org relied exclusively on contributions from sellers all of which were mandatory and contingent upon the sale of the sellers’ home similarly to an ordinary trade_or_business in the business of facilitating real_estate transactions org charged a market rate transaction fee operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not target persons within a charitable_class org’s primary goal consisted of maximizing the fees it derived from facilitating the sales of real_property org did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v united_states cl_ct aff'd 846_f2d_78 fed cir a substantial part of org’s activities furthered commercial rather than exempt purposes org is also not entitled to exemption under sec_501 because it encouraged improper charitable_contribution deductions a payment of money generally cannot be deducted as a charitable_contribution if the payer expects to receive a substantial benefit in return a seller’s payment to org is not tax deductible as a charitable_contribution under sec_170 because the seller receives valuable consideration in return for the payment in addition the seller’s payment to org is not tax deductible to the seller because the payment is compulsory an organization that promotes a tax_avoidance scheme is not entitled to exemption as an organization described in sec_501 see church of world peace inc v commissioner t c memo in its promotional materials org advertised that sellers who participate in its dpa program would be able to claim a charitable_contribution_deduction for their payments to org org used the prospect of a charitable_contribution_deduction as an inducement for sellers to participate in its dpa program in claiming that the seller-participants in its dpa program would be entitled to a charitable_contribution_deduction org misrepresented the quid pro quo nature of these payments because org has promoted form 886-arev department of the treasury - internal_revenue_service page -14- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx09 org improper charitable_contribution deductions in connection with its dpa program org does not operate exclusively for exempt purposes enumerated in sec_501 and does not qualify for exemption as an organization described in sec_501 based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the government proposes revoking org’s exemption effective october 20xx because the organization operated in a manner materially different from that represented in its application_for exemption in its application_for exemption on december 20xx org represented its objectives as follows t he project has developed a program to make funds for down payments available to qualified participants which shall primarily include low-income and very low- income individuals and the project will cause its activities to comply with the internal_revenue_service revproc_96_32 and the project has signed a declaration of compliance with revproc_96_32 which is attached hereto representations in its application_for exemption org does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the records provided by org did not include data on the buyers’ incomes and gave no indication that org screened on such data rather org’s dpa program provided gifts to any homebuyers who qualified for a loan revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 org’s operation of its dpa activities in a manner materially different from that represented in its application_for exemption justifies retroactive revocation of org’s determination_letter despite these conclusion in order to qualify for exemption under sec_501 an organization must be both organized and operated to achieve a purpose that is described under that code section org’s dpa program is not operated in accordance with sec_501 and the regulations thereunder governing qualification for tax exemption under the code org provides down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home org offers its down payment assistance to interested buyers regardless of the buyers’ income levels or need org’s dpa activities do not target neighborhoods in need of rehabilitations or provide other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination org operates in a manner indistinguishable from a commercial enterprise org’s primary activity is brokering transactions to facilitate the selling of homes org’s primary goal is to maximize the fees from these transactions org’s brokering services are marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income level or need and regardless of the condition of the community in which the home is located alliances are built with the realtors lenders home builders and title companies form 886-a rev department of the treasury - internal_revenue_service page -15- oom 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20x x09 to assure future business for the mutual benefit of the participants org does not engage in any other activities that further charitable purposes because org’s primary activity is not conducted in a manner designed to further sec_501 purposes org is not operated exclusively for exempt purposes within the meaning of sec_501 further org has promoted tax_avoidance in connection with its dpa program by advising sellers that they may take a charitable_contribution_deduction for their payments to org even though such payments were quid-pro-quo payments for services rather than payments motivated by detached and disinterested generosity org’s promoter activities are inconsistent with sec_501 exemption for the foregoing reasons revocation of exempt status is proposed because the facts show that in fiscal_year 20xx org operated in a manner materially different from that represented in its form_1023 application the government proposes that the revocation be effective october 20xx organization’s position report was discussed with org’s president president on 20xx during closing conference although the organization does not welcome revocation of its exempt status they are in agreement that the manner in which they operated and their sole reliance upon funding from home sellers is prohibited under sec_501 of the code president indicated verbally that the organization has no plans to appeal the proposed revocation and did not submit a written protest within days as instructed by letter issued on 20xx form 886-a rev department of the treasury - internal_revenue_service page -16- internal_revenue_service i r mate sep org address department of the treasury te_ge eo examination sec_401 w peachtree st stop 504-d atlanta ga taxpayer_identification_number form tax_year s ended person to contact d number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f
